Bullard, J.,

delivered the opinion of the court.
This is an action of slander. The defendant is charged with having called the plaintiff a robber and a thief, and with having robbed his boat. The jury found a verdict for five hundred dollars, and the defendant has appealed. No question of law has been presented to this court; and as it relates to the questions of fact, and quantum of damages, they are so peculiarly of the province of the jury, that this court will not interfere, unless it should appear manifestly, that, injustice has been done. Nothing has been shown which would authorize our disturbing the verdict.
The judgment is, therefore, affirmed with costs.